NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                             _______________

                                  No. 13-1984
                                _______________

                        UNITED STATES OF AMERICA

                                        v.

                           CARL F. CHRISTOPHER;
                          CEDELLE CHRISTOPHER,

                                                   Appellants
                                _______________

              On Appeal from the District Court of the Virgin Islands
                         (D.C. Civil No. 1-99-cv-00196)
                     District Judge: Hon. Wilma A. Lewis
                               _______________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                               December 10, 2013

          BEFORE: FISHER, COWEN AND NYGAARD, Circuit Judges

                             (Filed: January 10, 2014)

                                _______________

                                   OPINION
                                _______________


COWEN, Circuit Judge.
       The defendant-appellants, Carl F. Christopher and Cedelle Christopher (together,

“the Christophers”), appeal the grant of summary judgment against them and in favor of

the plaintiff-appellee, the United States of America (“the Government”). We will affirm.

Because we write primarily for the parties, we here provide only a brief recitation of the

pertinent facts and procedural history.1

       In 1981, the Government loaned the Christophers $37,450 (“the Loan”) pursuant

to Title V of the Housing Act of 1949 (“Title V”), 42 U.S.C. § 1471 et seq.2 The Loan

was secured by a promissory note (“the Note”) and a mortgage (“the Mortgage”), which

encumbered property owned by the Christophers (“the Property”). In May of 1990, the

Christophers and the Government executed a “Reamortization and/or Deferral

Agreement” for the then-unpaid balance of the Loan (“the Agreement”).

       The Government filed a complaint against the Christophers in 1999, raising claims

for both breach of the note and foreclosure on the Property. It sought summary judgment

in its favor in September of 2011,3 and represented that the Christophers stopped making


       1
         A comprehensive account of the facts underlying this appeal appears in United
States v. Christopher, No. 1999-196, 2012 WL 2062360, at *1-3 (D.V.I. June 8, 2012).
       2
        Title V permitted the Government “to extend financial and technical assistance
through the Farmers Home Administration (FmHA) to low-income rural residents who
[sought] to obtain housing.” Block v. Neal, 460 U.S. 289, 290 (1983).
       3
         That action was stayed from April of 2000 until September of 2008, and again
from November of 2008 until February of 2010, pending resolution of a class action
brought against the Secretary of Agriculture by Virgin Islanders who alleged “national
origin discrimination in [the] administration of federal rural housing loan programs and
monies.” Chiang v. Schafer, No. 2000-04, 2008 WL 3925260, at *1 (D.V.I. Aug. 20,
2008). That suit was ultimately dismissed, and the dismissal upheld on appeal. See
generally V.I. Class Plaintiffs v. Vilsack, 362 F. App’x 252, 252-54 (3d Cir. 2010).
                                             2
payments on the Note and fell into default in August of 1997. It also represented that, as

of September 7, 2011, the Christophers owed the Government $163,217.77. Interest

continued to accrue.

       The Christophers opposed the Government’s motion, arguing that three genuine

issues of material fact precluded a grant of summary judgment. Specifically, they argued

that the parties disputed: (1) whether the Government fairly treated the Christophers and

serviced their loan; (2) how much money, if any, the Christophers owed the Government;

and (3) whether the Christophers’ debt was discharged pursuant to settlement of their

claim in Pigford v. Glickman, D.D.C. Nos. 97-1978 & 98-1693.4 Each argument was

considered and rejected by the District Court. See Christopher, 2012 WL 2062360, at

*5-7. The District Court also independently concluded that the Government established

that it was entitled to judgment as a matter of law. See id. at *4.5

       “We exercise plenary review over a district court’s grant of summary judgment,

applying the same standard that the district court should have applied.” Klein v. Weidner,

729 F.3d 280, 283 (3d Cir. 2013). A grant of summary judgment is appropriate where the

movant establishes “that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).


       4
        Pigford was a class action brought against the Secretary of Agriculture by
African-American who alleged violations of the Equal Credit Opportunity Act, 15 U.S.C.
§ 1691. See, e.g., Pigford v. Glickman, 206 F.3d 1212, 1213-16 (D.C. Cir. 2000).
       5
        The District Court had jurisdiction pursuant to 48 U.S.C. § 1612 and 28 U.S.C.
§ 1345. We have jurisdiction pursuant to 28 U.S.C. § 1291.

                                              3
       For the same reasons stated in the District Court’s thorough and well-reasoned

opinion, we find that the Christophers have not established a genuine dispute of material

fact and conclude that that the Government is entitled to judgment as a matter of law. We

will, therefore, affirm the June 8, 2012 order of the District Court, which granted the

Government’s motion for summary judgment.




                                             4